Citation Nr: 0211551	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.


(The issue of entitlement to service connection for glaucoma 
will be the subject of a separate, future Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision that denied the 
veteran's claims of entitlement to service connection for 
PTSD, for residuals of a left knee injury, and for glaucoma.  
The veteran filed a notice of disagreement with the decision 
in June 2000, and, in July 2000, the RO issued the appellant 
a statement of the case.  In July 2000, the veteran perfected 
the appeal to the Board of Veterans Appeals (Board) by filing 
a substantive appeal (VA Form 9, Appeal to the Board of 
Veterans' Appeals).  

The Board's decision on the claims for service connection for 
PTSD and for residuals of a left knee injury is set forth 
herein.  As to the issue of entitlement to service connection 
for glaucoma, the Board is taking additional development 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on these claims for service connection for 
PTSD and for residuals of a left knee injury has been 
accomplished.  

2.  There is no competent medical evidence that the veteran 
has PTSD.

3.  There is no competent medical evidence that the veteran 
has any left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the June 2000 RO decision on appeal, the July 2000 
statement of the case, the March 2001 supplemental statement 
of the case, and correspondence regarding the VCAA sent to 
the veteran in December 2000, the veteran and his 
representative have been notified of the laws and regulations 
governing his claim and the reasons for the determinations 
made regarding the claims.  Thus, they have been informed of 
the information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
There is no outstanding request for a hearing.  In this 
regard, the Board notes that, in his June 2000 notice of 
disagreement, the veteran complained that a decision on the 
issues under consideration had been made without affording 
him a "hearing" at the "C&P Clinic in Richmond."  However, 
in his substantive appeal, dated in July 2000, he 
specifically stated that he did not want a Board hearing 
either in Washington, DC, or at the local RO, and has not 
otherwise expressed any desire for a hearing before either RO 
or Board personnel.  Furthermore, the RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining all pertinent VA treatment records.  Significantly, 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal that has not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service connection 
for PTSD, and for residuals of a left knee injury, on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  These claims are ready to be 
considered on the merits.  

I.  PTSD

The veteran's service personnel records show that his 
military occupational specialty was that of a Hatch Tender 
and that he worked in the European Theater of Operations in a 
port company loading and unloading ships.  He was not awarded 
any decorations evincing combat.  His service medical records 
are devoid of psychiatric complaints or treatment.  

VA outpatient records on file from 1992 through 2000 do not 
reflect any complaints, treatment or diagnoses of a 
psychiatric nature.

In February 2000, the RO sent the veteran a letter requesting 
that he provide competent medical evidence showing that he 
had PTSD, a complete and detailed description of the 
incidents in service he believed caused his PTSD, and 
competent medical evidence showing a connection between his 
present illness and service.  Attached to the letter was a 
PTSD questionnaire.  The veteran did not respond to the 
letter or questionnaire.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  Under the law in effect since the veteran filed 
his claim for service connection for PTSD, a diagnosis of 
PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a), which now  incorporates the provisions of the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A more recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of service.  However, after considering the 
evidence of record in light of the governing criteria, the 
Board finds that the first essential element for establishing 
service connection for PTSD-a diagnosis of PTSD-has not 
been met.  

The record shows no diagnosis of PTSD or any other 
psychiatric disability either in or following service.  This 
is despite VA's request to the veteran to provide competent 
medical evidence showing that he has the condition he is 
claiming compensation for.  Moreover, while the claims file 
contains numerous VA outpatient treatment records from 1992 
through January 2002, these records are completely devoid of 
any references, complaints or diagnoses of a psychiatric 
nature.  

The veteran's belief that he currently has PTSD as a result 
of his military service has been considered.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  While a layman such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms, he is not competent to diagnose himself as 
having PTSD or any other psychiatric disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has PTSD-the 
disability for which service connection is sought-the Board 
finds that a critical element to establishing service 
connection for such disability is lacking, and that an 
analysis as to whether the remaining criteria of 38 C.F.R. 
§ 3.304(f) (i.e., whether there is credible evidence that the 
claimed in-service stressful experience(s) actually occurred, 
and whether the veteran's symptoms are related to the in-
service stressor(s), simply is not necessary.  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  Because the competent 
evidence neither supports the claim, nor places the evidence 
both for and against the claim in relative equipoise, the 
benefit-of-the-doubt doctrine is not applicable in the 
adjudication of this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Left Knee

In reviewing the record, the Board finds that the veteran 
sustained a left leg injury in July 1943 when he was kicked 
by a horse and prescribed light duty.  However, there is no 
specific reference to the left knee at that time, and his 
separation examination report makes no mention of left knee 
problems.   

Furthermore, there is no post-service medical evidence 
showing that the veteran has a current left knee disability 
in the numerous treatment records on file from 1992 through 
January 2002.  These records make no reference to the left 
knee and primarily pertain to the veteran's nonservice-
connected diabetes mellitus.  They include a January 2000 
clinic record reflecting the veteran's complaints of sore 
feet for two weeks and of right leg swelling.  The examiner 
noted that the veteran was wearing a snug elastic knee brace 
on the right leg.  These records also show that the veteran 
used a cane and had right-sided weakness due to "mini" 
strokes in 1993.  However, no finding or diagnosis of any 
left knee disability is mentioned.  

As indicated with respect to the claim addressed above, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 
225.  In the instant case, the claim currently under 
consideration must also be denied because the first essential 
criterion for a grant of service connection has not been met.  

The veteran's belief that he currently suffers from the 
residuals of his claimed in-service left knee injury has been 
considered.  As indicated above, however, without the 
probative medical training and expertise, his opinion cannot 
be accepted as probative evidence that he, in fact, currently 
suffers from a left leg disability.  See Bostain, 11 Vet. 
App. at 127; Routen v. Brown, 10 Vet. App. at 186.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  Because the competent 
evidence neither supports the claim, nor places the evidence 
both for and against the claim in relative equipoise, the 
benefit-of-the-doubt doctrine is not applicable in the 
adjudication of this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for PTSD is denied.

Service connection for a left knee disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

